UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7401



BARKIN LATRON ALLAH SHABAZZ, a/k/a Frederick
L. Cabbagestalk,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE; NFN WHITTLETON; TERRY BROOKS;
TONY STRAWHORN; BILL AUSTIN; MUTHBAR SABREE;
OMAR SHAHEED; L. F. BESSINGER, Warden of Kirk-
land Correctional Institution; V. JACKSON; A.
GALORDA, Lieutenant; OFFICER HUDSON; OFFICER
MCCLAINE; R. MULLER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-98-32514-24-AJ)


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Barkin Latron Allah Shabazz, Appellant Pro Se. Anthony William
Livoti, MCCUTCHEN, BLANTON, RHODES & JOHNSON, Columbia, South Caro-
lina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Barkin Latron Allah Shabazz appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Shabazz v. Moore, No. CA-

98-32514-24-AJ (D.S.C. Sept. 29, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2